DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Claim Status
Claims 1 and 16 have been amended; support for the amendment can be found in [0039] of the original specification.
Claims 1-20 have been examined on the merits.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Interpretation

Regarding the claim limitation “an interlocking manner”, the broadest reasonable interpretation and plain meaning of interlocking is to connect so that the motion or operation of any part is constrained by another (“Interlock.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/interlock. Accessed 5 May. 2021). This claim limitation has been interpreted as such in the claim rejections below.
	
Regarding the claim limitation “cable”, the broadest reasonable interpretation and plain meaning of cable is “An insulated wire or wires having a protective casing and used for transmitting electricity or telecommunication signals” (Lexico Dictionaries. (2021). Cable English definition and meaning. Lexico Dictionaries | English. Retrieved November 10, 2021, from https://www.lexico.com/en/definition/cable). This claim limitation has been interpreted as such in the claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (US20130337299A1) as evidenced by Lexico Dictionaries. (2021). Cable English definition and meaning. Lexico Dictionaries | English. Retrieved November 10, 2021, from https://www.lexico.com/en/definition/cable, hereinafter Lexico, in view of Millon (US 7,604,507 B1). 

Regarding claim 1, Sugawara discloses a cell connector structure (“casing 110”; [0065]; Fig. 4; element 110) for a rechargeable battery pack (“a battery module (electricity storage module) 100”; [0044]; Fig. 4; element 100a, 100b) comprising: 


    PNG
    media_image1.png
    536
    763
    media_image1.png
    Greyscale
a plurality of cell connectors (“two side plates 130 and 131”; [0065]; “a conductive member 150”; [0066]; Fig. 5; elements 130, 131 and 150), wherein the cell connectors (130, 131, 150) are designed for electrically connecting ([0066]) rechargeable battery cells (“lithium-ion battery cells 140”; [0066]; Fig. 5; element 140); 

at least one cell connector element (“inlet channel formation plate 111”; [0067]; “cover member 160”; [0074]; Fig. 4; elements 111 and 160), wherein the cell connectors (130, 131, 150) and the at least one cell connector element (111, 160) are designed for being arranged on one another (Fig. 4 and 5) and for being secured against becoming detached from one another ([0072]); 

    PNG
    media_image2.png
    609
    715
    media_image2.png
    Greyscale



a plurality of voltage tap elements (“a tip end part 800a”; [0086]; Fig. 6; element 800a), wherein the voltage tap elements (800a) have voltage tap cables (“detection line 806”; [0090]; Fig. 6; element 806), 

wherein the voltage tap cables (806) are designed for being electrically connected ([0090]; [0101]) to the cell connectors (130, 150); and 


    PNG
    media_image3.png
    511
    611
    media_image3.png
    Greyscale
at least one tap element body (“a resin part 807”; [0092]; Fig. 6; element 807) different (“resin”; [0092]) from the plurality of voltage tap elements (800a), wherein the voltage tap elements (800a) and the at least one tap element body (807) are designed for being arranged on another (Fig. 6; elements 800a and 807) and for being secured against becoming detached from one another ([0092]; Fig. 6), 

wherein the at least one cell connector element (111, 160) with the cell connectors (130, 131, 150) and the at least one tap element body (807) with the voltage tap elements (800a) are designed for being mechanically connected to one another ([0072]; [0130]; Fig. 4; element 161).

Regarding the limitation “at least one tap element body different from the plurality of voltage tap elements”, Sugawara discloses that the tap element body (807) is made of resin ([0092] and the voltage tap elements (800a) are made of metal ([0090]). The tap element body (807) and the voltage tap elements (800a) are thus made of different materials and therefore satisfy the limitation “at least one tap element body different from the plurality of voltage tap elements”.

Regarding the argument that the voltage tap cables (806) disclosed by Sugawara would not be recognized by one of ordinary skill in the art as cables, Sugawara explicitly discloses that “each detection line 806 of the voltage detection conductor 805 is formed in a shape like a thin flat rectangular wire as shown in FIG. 6” ([0090]) Further, as evidenced by Lexico, a cable by definition is “an insulated wire or wires having a protective casing and used for transmitting electricity or telecommunication signals” (Lexico). Thus, one of ordinary skill would recognize that the element 806 disclosed by Sugawara ([0090] qualifies as a cable by definition.

Sugawara further discloses wherein the voltage tap elements  (800a) and the at least one tap element body (807) are designed for being connected to one another in an interlocking manner  (“a subsidiary unit is formed by fixing the voltage detection conductor 805 in its original shape of formation by use of the resin part 807a”; [0158]). Specifically, Sugawara discloses that the interlocking method (insert molding [0158]) results in integration of the voltage tap elements (800a) and the tap element body (807), the maintenance of the shape of the voltage tap cables and prevent erroneous contact between the cables during the manufacturing process ([0158]).


    PNG
    media_image3.png
    511
    611
    media_image3.png
    Greyscale


However, Sugawara fails to disclose “wherein the voltage tap elements and the at least one tap element body are designed for being connected to one another in an interlocking manner with a snap action”.


    PNG
    media_image4.png
    275
    415
    media_image4.png
    Greyscale
Millon discloses an interlocking method (“snap-fit”; Col. 5; lines 24-38) for a cell connector structure (“battery interface assembly 8”; Col. 5; line 46; Fig. 1C; element 8) that secures a cable element (Fig. 8b; element 60) in a position at a predetermined angle which in conjunction with channels (Fig. 8b; element 70), holds said element (60) and minimizes and prevents breakage of the element (Col. 5; lines 24-38). 

Sugawara and Millon are analogous art from the same field of endeavor, namely the fabrication of cell connector structures with interlocked elements. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sugawara, by employing the snap-fit and channel method of Millon in place of the insert molding taught by Sugawara, such that the voltage tap elements are arranged in channels of the resin tap element body and secured with snap-fit sections. In doing so, one of ordinary skill in the art to have would have been making the known elements of Sugawara separate-–which the courts have held as an obvious modification (See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04)–while maintaining the objectives of keeping the voltage tap elements/cables separated and secured in place at predetermined positions and angles as taught by Millon. Further, one of ordinary skill in the art would have had a reasonable expectation of success in separating the voltage elements of Sugawara and would have been motivated to do so in the hopes of minimizing and preventing breakage of the voltage elements as disclosed by Millon.

Modified Sugawara discloses all claim limitations of claim 1 as set forth above.
The examiner notes that the limitation “for a rechargeable battery pack that supplies electrical drive power to an electrically driven gardening and/or forestry work appliance” (lines 1-2) is functional language. 

It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  

Regarding claim 2, Sugawara discloses wherein at least one of: the cell connectors (130, 131, 150) and the at least one cell connector element (111, 160) are designed for positioning the cell connectors (130, 131, 150) on the at least one cell connector element (111, 160) in a spatially separated manner (“to prevent conductive members from contacting the cover member 160”; [0087]; Fig. 5) and for securing (“setting”; [0087]) the position of the positioned cell connectors (130, 150), and 

33Attorney Docket No. 115388.PD004USthe voltage tap elements (800a) and the at least one tap element body (807) are designed for positioning the voltage tap elements (800a) on the at least one tap element body (807) in a spatially separated manner (Fig. 6) and for securing the position ([0092]; Fig. 6) of the positioned voltage tap elements (800a).

    PNG
    media_image3.png
    511
    611
    media_image3.png
    Greyscale



Regarding claim 3, Sugawara discloses wherein cable ends (“the other end of each detection line 806 opposite to the tip end part 800a”; [0090]) of the voltage tap cables (806) are arranged spatially fixedly in relation to one another (“in a state separated from one another”; [0092]; Fig. 6).

Regarding claim 4, Sugawara discloses wherein the voltage tap cables (806) form, in part, at least one flat ribbon cable (“thin flat rectangular wire”; [0090]; annotated Fig. 6; elements 806 and FC).

    PNG
    media_image5.png
    524
    617
    media_image5.png
    Greyscale



Regarding claim 5, Sugawara discloses wherein the voltage tap cables (806) form, in part, at least one flat ribbon cable (“thin flat rectangular wire”; [0090]; annotated Fig. 6; elements 806 and FC).

Regarding claim 6, Sugawara discloses wherein the cell connector structure (110) has: 
a front-side cell connector element (“a cover member 160 called a ‘side cover’ is arranged outside each side plate 130, 131”; [0074]; Fig. 6; element 160 corresponding to element 130),
 a rear-side cell connector element ([0074]; Fig. 5; 160 corresponding to 131), 

at least one front-side tap element body ([0083]; Fig. 6; element 807 corresponding to element 130) and 

at least one rear-side tap element body ([0083]; [0158]; Fig. 6; element 807 corresponding to element 131), 

the front-side cell connector element (160 corresponding to 130) and the at least one front-side tap element body (807 corresponding to 130) are designed for being mechanically connected to one another ([0074]; Fig. 4; elements 160, and 161), 

the rear-side cell connector element (160 corresponding to 131) and the at least one rear-side tap element body (807 corresponding to 131) are designed for being mechanically connected to one another ([0074]; Fig. 4; element 161), and 

the front-side cell connector element (160 corresponding to 130) and the rear-side cell connector element (160 corresponding to 131) are designed differently for avoiding connection on an incorrect side, and/or 

the at least one 34Attorney Docket No. 115388.PD004USfront-side tap element body (807 corresponding to 130) and the at least one rear-side tap element body (807 corresponding to 130) are designed differently for avoiding connection on the incorrect side.

Regarding the claim limitation “are designed differently for avoiding connection on an incorrect side”, the front-side and rear-side tap element bodies and cell connector elements are essentially mirror images of the other respective side. In the case of the cell connector element, a projection (annotated Fig. 5; element P) on both the front and rear sides of 160 prevent the different sides from being used interchangeably. 

    PNG
    media_image6.png
    608
    810
    media_image6.png
    Greyscale



In the case of the tap element bodies, the recesses of the tap element body (Fig. 8; element 811) would have different orientations in the rear and front side tap element bodies. In other words, the recesses (811) would face different directions, and thus have different designs preventing interchangeable use.

    PNG
    media_image7.png
    559
    575
    media_image7.png
    Greyscale


Regarding claim 7, Sugawara discloses wherein a voltage tap cable (806) is designed to be longer (Fig. 6; element 806) than another voltage tap cable (806). 



    PNG
    media_image8.png
    500
    597
    media_image8.png
    Greyscale

The examiner notes that the limitation “for avoiding incorrect arrangement of a distant voltage tap element and a nearby voltage tap element on the tap element body or for avoiding incorrect connection of a distant tap element body and a nearby tap element body to the cell connector element” is functional language.

	A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). 


Regarding claim 8, Sugawara discloses wherein at least one of: the cell connectors (130, 131, 150) are metal cell connector sheets (“thin metal plates”; [0067]; Fig. 4; element 11), and the voltage tap elements (800a) have contact tongues (annotated Fig. 6; element T).

Regarding claim 9, Sugawara discloses wherein the cell connectors (130, 131, 150), the at least one cell connector element (111, 160), the voltage tap elements (800a) and/or the at least one tap element body (807) are designed in such a way that, 

when the at least one cell connector element (111, 160) is mechanically connected (via 161) to the cell connectors (130, 150) and the at least one tap element body (807) is mechanically connected to the voltage tap elements (800a), 





    PNG
    media_image9.png
    554
    485
    media_image9.png
    Greyscale

the voltage tap elements (800a) are arranged at least partially over the cell connectors (“welding part 154”; [0130]) in a direction from the outside to the inside (Fig. 16) and 

are accessible from the outside (Fig. 16 and 17)  for a cohesive connection (“joined to the welding part 154 by arc welding”; [0145]) to the cell connectors (150).

Regarding claim 10, Sugawara discloses wherein the tap element body (807) has cutouts (annotated Fig. 6; element C) for at least parts of the voltage tap elements (800a), and the cohesive connection ([0145]) is a welded connection (“arc welding”; [0145]).



    PNG
    media_image10.png
    502
    625
    media_image10.png
    Greyscale


Regarding claim 11, Sugawara discloses wherein the at least one cell connector element (111, 160) and/or the cell connectors (130, 131, 150) are designed for securing in an interlocking manner (“fixation means 161 such as bolts, screws or rivets”; [0146]; Fig. 4; element 161) the voltage tap elements (800a) against becoming detached from the tap element body (807) when the cell connector element (111, 160) is mechanically connected to the cell connectors (130, 131, 150) and the tap element body (807) is mechanically connected to the voltage tap elements (800a).

Regarding claim 12, Sugawara discloses wherein the at least one cell connector element (111,160) is designed for holding rechargeable battery cells (“lithium-ion battery cells 140”; [0066]; Fig. 5; element 140); on at least one cell side (Fig. 5), and 

further wherein at least one of: the cell connectors (130) are secured to the cell connector element (111, 160) in a region (annotated Fig. 5; element R) of the rechargeable battery cells (140) when the rechargeable battery cells (140) are held, and 

the at least one tap element body (807) is mechanically connected (“fixation means 161”; [0074]; Fig. 4; element 161) to the cell connector element (111, 160) in the region (R) of the rechargeable battery cells (140) when the rechargeable battery cells (140) are held.

    PNG
    media_image11.png
    598
    806
    media_image11.png
    Greyscale



Regarding claim 13, Sugawara discloses wherein the battery cells (140) are round battery cells (Fig. 5; element 140) and the at least one cell side (side of 140 corresponding to 110 in Fig. 5) is a cell circumferential side (side of 140 corresponding to Region, R in Fig. 5).



    PNG
    media_image12.png
    614
    842
    media_image12.png
    Greyscale
Regarding claim 14, Sugawara discloses wherein the at least one cell connector element (111, 160) is designed for arranging rechargeable battery cells (140) in a direction from the inside to the outside (Fig. 5) on an inner side of the cell connector element (111, 160), and 36Attorney Docket No. 115388.PD004USthe at least one cell connector element (111, 160) is designed for arranging the cell connectors (130, 131, 150) and/or the at least one tap element body (807) with the voltage tap elements (800a) in a direction from the outside to the inside on an outer side of the cell connector element (111, 160), which outer side is situated opposite the inner side.
Regarding claim 15, Sugawara discloses wherein at least one of: the cell connectors (130, 150) are designed in one piece (130, 150; fixation guides 130a) and/or in an electrically conductive manner (“conductive member 150”; [0066]), the at least one cell connector element (111, 160) is designed in one piece (111 or 160) and/or in an electrically insulating manner (160 only; “formed by molding of resin such as PBT”; [0075]), the voltage tap elements (800a) are designed in one piece (Fig. 6; element 800a) and/or in an electrically conductive manner (“a material matching the terminal specifications”; [0101]), and the at least one tap element body (807) is designed in one piece (Fig. 6; element 807) and/or in an electrically insulating manner (“resin part 807”; [0104]).

    PNG
    media_image3.png
    511
    611
    media_image3.png
    Greyscale

Regarding claim 16, Sugawara discloses wherein at least one of: the cell connectors (130, 131, 150) and the at least one cell connector element (111, 160) are designed for being connected to one another in an interlocking manner (“fixation means 161”; [0074]; Fig. 4; element 161; “fixation guides 130a”; [0087]; Fig. 7; element 130a), 

and the at least one cell connector element (111, 160) with the cell connectors (130, 131, 150) and the at least one tap element body (807) with the voltage tap elements (800a) are designed for being connected to one another in an interlocking manner (“fixation means 161”; [0146]; Fig. 4; element 161).

Regarding claim 18, Sugawara discloses a rechargeable battery pack ([0044]; “an electricity storage device 1000”; [0037]; Fig. 2; element 1000) comprising: a cell connector structure (“casing 110”; [0065]; Fig. 4; element 110) according to Claim 1 as set forth above; and rechargeable battery cells (“lithium-ion battery cells 140”; [0066]; Fig. 5; element 140).
The examiner notes that the limitation “for supplying electrical drive power to an electrically driven gardening and/or forestry work appliance” is functional language. 

It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  

Regarding claim 19, Sugawara discloses wherein the rechargeable battery pack (1000) has a measurement electronics part (“control device 900”; [0128]; Fig. 2; element 900), and the measurement electronics part (900) is designed for being electrically connected ([0128]) to the rechargeable battery cells (140) by way of the cell connectors (150; [0101]; [0128]) and the voltage tap elements (800a; [0101]; [0128]) for measuring voltages ([0048-0049]); “voltage detection connector 912 of the control device 900”; [0128]; Fig. 2; element 912) of the rechargeable battery cells (140).

Regarding claim 20, Sugawara discloses all claim limitations of the invention of claim 18 as set forth above. Sugawara further discloses that the electricity storage device 1000 can also be used as a power supply device ([0013]; Fig. 1) for industrial vehicles and further provides an example of battery-driven forklift trucks ([0164]). It is well known that fork lifts are used in the forestry industry, and thus qualify as a forestry work appliance. 

Thus, Sugawara discloses a rechargeable battery pack (1000) according to Claim 18 as set forth above; and an electrically driven forestry work appliance ([0164]), specifically a fork lift ([0164]), wherein the rechargeable battery pack (1000) and the electrically driven fork lift ([0164]) are designed for being electrically connected to one another for 38Attorney Docket No. 11588.PD004USsupplying electrical drive power ([0035]) from the rechargeable battery pack (1000) to the electrically driven fork lift ([0164]).

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lobert et al. (US 20160049703 A1) hereinafter Lobert as evidenced by Lexico Dictionaries. (2021). Cable English definition and meaning. Lexico Dictionaries | English. Retrieved November 10, 2021, from https://www.lexico.com/en/definition/cable, hereinafter Lexico in view of Millon (US 7,604,507 B1). 

Regarding claim 1, Lobert discloses a cell connector structure (“a power assembly 48”; [0043]; Fig. 4; element 48) for a rechargeable battery pack (“a plurality of prismatic battery cells 30”; [0043]; Fig. 4; element 30) comprising: 

a plurality of cell connectors (“bus bars 50, 52”; [0052]; Fig. 4; element 50, 52), wherein the cell connectors (50, 52) are designed for electrically connecting ([0043]) rechargeable battery cells (“prismatic battery cells 30”; [0043]; Fig. 4; element 30); 

at least one cell connector element (annotated Fig. 4; element C), wherein the cell connectors (50, 52) and the at least one cell connector element (C) are designed for being arranged on one another (annotated Fig. 4) and for being secured (annotated Fig. 4; element S) against becoming detached from one another; 


    PNG
    media_image13.png
    525
    656
    media_image13.png
    Greyscale


a plurality of voltage tap elements (“plurality of solder pads 94”; [0052]; “voltage sense lines 66”; [0045]; Fig. 7; element 66 and 94), wherein the voltage tap elements (66, 94) have voltage tap cables (“voltage sense lines 66”; [0045]; Fig. 7; element 66), 

    PNG
    media_image14.png
    458
    524
    media_image14.png
    Greyscale



wherein the voltage tap cables (66) are designed for being electrically connected ([0052]) to the cell connectors (50, 52); and at least one tap element body (“carrier bar 58”; [0052; Fig. 4; element 58), 

wherein the voltage tap elements (66, 94) and the at least one tap element body (58) are designed for being arranged on another ([0052]) and for being secured against becoming detached from one another ([0052]), wherein the at least one cell connector element (C) with the cell connectors (50, 52) and the at least one tap element body (58) with the voltage tap elements (66, 94) are designed for being mechanically connected to one another (Fig. 4).

Regarding the argument that the voltage tap cables (66) disclosed by Lobert would not be recognized by one of ordinary skill in the art as cables, Lobert explicitly discloses that “the voltage sense lines 66 may carry current and/or voltage signals” ([0052]) and are further placed on an insulating (“polymeric”; [0044]) material (Fig. 4; element 54 and 66). In addition, Lobert illustrates the voltage tap cables (66) as wire shaped (“lines 66”; [0052]; Fig. 4 and 7; element 66). As evidenced by Lexico, a cable by definition is “an insulated wire or wires having a protective casing and used for transmitting electricity or telecommunication signals” (Lexico). Thus, one of ordinary skill would recognize that the element 66 disclosed by Lobert ([0052] qualifies as a cable by definition.

    PNG
    media_image14.png
    458
    524
    media_image14.png
    Greyscale



Lobert further discloses wherein the voltage tap element (66) and the tap element body (58) are designed for being connected to one another in an interlocking manner via welding or another suitable manner ([0052]). 
However, Lobert fails to disclose “wherein the voltage tap elements and the at least one tap element body are designed for being connected to one another in an interlocking manner with a snap action”.


    PNG
    media_image4.png
    275
    415
    media_image4.png
    Greyscale
Millon discloses an interlocking method (“snap-fit”; Col. 5; lines 24-38) for a cell connector structure (“battery interface assembly 8”; Col. 5; line 46; Fig. 1C; element 8) that secures a cable element (Fig. 8b; element 60) in a position at a predetermined angle which in conjunction with channels (Fig. 8b; element 70), holds said element (60) and minimizes and prevents breakage of the element (Col. 5; lines 24-38). 

Lobert and Millon are analogous art from the same field of endeavor, namely the fabrication of cell connector structures with interlocked elements. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lobert, by employing the snap-fit and channel method of Millon as one of the suitable methods taught by Lobert, such that the voltage tap elements are arranged in channels of the tap element body and secured with snap-fit sections. In doing so, one of ordinary skill in the art would have predictably coupled the tap element body and voltage tap element as required by Lobert with a reasonable expectation of success of minimizing and preventing breakage of the voltage elements as disclosed by Millon.

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Modified Lobert discloses all claim limitations of claim 1 as set forth above.

Regarding claim 17, Lobert discloses wherein 37Attorney Docket No. 115388.PD004US the cell connector structure (48) has at least one further temperature sensor cable (“plurality of temperature sense lines 67”; [0052]; Fig. 7; element 67),

    PNG
    media_image14.png
    458
    524
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    487
    685
    media_image15.png
    Greyscale
 the at least one further temperature sensor cable (67) and the at least one cell connector element (C) are designed for being arranged on one another ([0052]; Fig. 4), and 

the at least one cell connector element (C) and the at least one tap element body (58) are designed for securing in an interlocking manner ([0052]) the provided at least one further temperature sensor cable (67) against becoming detached from the cell connector element (C) when the cell connector element (C) and the tap element body (58) are mechanically connected ([0052]; Fig. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has argued that it would not have been obvious to modify Sugawara to include snap-type interconnections as doing so would defeat Sugawara’s approach of embedding in resin to maintain the shape of the voltage tap elements and to prevent undesired line contact during manufacture (pg. 10). This is not found to be persuasive because it would have been obvious to one of ordinary skill in the art to have modified Sugawara, by employing the snap-fit and channel method of Millon in place of the insert molding taught by Sugawara, such that the voltage tap elements are arranged in channels of the resin tap element body and secured with snap-fit sections. In doing so, one of ordinary skill in the art to have would have been making the known elements of Sugawara separate-–which the courts have held as an obvious modification (See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04)–while maintaining the objectives of keeping the voltage tap elements/cables separated and secured in place at predetermined positions and angles as taught by Millon. Further, one of ordinary skill in the art would have had a reasonable expectation of success in separating the voltage elements of Sugawara and would have been motivated to do so in the hopes of minimizing and preventing breakage of the voltage elements as disclosed by Millon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728